DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jou et al. (US 2016/0147088) (hereafter Jou).
Regarding claim 17, Jou discloses a method of forming a semiconductor structure, comprising: 
providing a semiconductor die 611A (Fig. 13, paragraph 0047) over a carrier 601 (Fig. 13, paragraph 0039); 
encapsulating the semiconductor die 611A (Fig. 13) using a molding layer 612 (Fig. 13, paragraph 0048); 
forming a first patterned inter-layer dielectric (ILD) layer 613 (Fig. 15, paragraph 0053) over the semiconductor die 611A (Fig. 15) and the molding layer 612 (Fig. 15); 
forming a first lower transmitter electrode 106 (Fig. 15, paragraph 0054) and a first lower receiver electrode 110 (Fig. 15, paragraph 0054) within the first patterned ILD layer 613 (Fig. 15); 
depositing a first dielectric material 614 (Fig. 16, paragraph 0055) over the first patterned ILD layer 613 (Fig. 16) and the first lower transmitter electrode 106 (Fig. 16) and the first lower receiver electrode 110 (Fig. 16); 
patterning (see Fig. 18, paragraph 0060) the first dielectric material 614 (Fig. 18) to form a first dielectric waveguide 614 (Fig. 18) coupled to the first lower transmitter electrode 106 (Fig. 18) and the first lower receiver electrode 110 (Fig. 18); 
depositing a second dielectric material 616 (Fig. 21, paragraph 0064) over the first dielectric waveguide 614 (Fig. 21); and 
patterning (see paragraph 0064, wherein “the polymer layer 616 is patterned to form openings, and a metal material is formed within the openings to form the upper transmission electrode 104 and the upper receiver electrode 108”) the second dielectric material 617 (Fig. 21) to form a second dielectric waveguide 616 (Fig. 21) over the first dielectric waveguide 614 (Fig. 21).  
Regarding claim 19, Jou further discloses the method of claim 17, further comprising: forming a first upper transmitter electrode 619A (Fig. 23, paragraph 0066) arranged on an upper side of the first dielectric waveguide 614 (Fig. 23) and coupled to a transmitter circuit 6041 (Fig. 23, paragraph 0041) within the molding layer 612 (Fig. 23); and forming a second upper transmitter electrode (left 618 in Fig. 23, paragraph 0066) arranged on an upper side of the second dielectric waveguide 616 (Fig. 23) and coupled to the transmitter circuit 6041 (Fig. 23).  
Regarding claim 20, Jou further discloses the method of claim 17, further comprising: forming a first upper receiver electrode 619B (Fig. 23, paragraph 0066) arranged on an upper side of the first dielectric waveguide 614 (Fig. 23) and coupled to a receiver circuit 604 (Fig. 23, paragraph 0040) within the molding layer 612 (Fig. 23); and forming a second upper receiver electrode (right 618 in Fig. 23, paragraph 0066) arranged on an upper side of the second dielectric waveguide 616 (Fig. 23) and coupled to the receiver circuit 604 (Fig. 23).

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Jou et al. (US 2016/0147088), discloses the molding layer (612, 604, 6041 and 609 in Fig. 13) comprising a transmitter ground structure (6041 and 609 contacting 6041 in Fig. 13, paragraph 0040) and a receiver ground structure (604 and 609 contacting 604 in Fig. 13, paragraph 0040); and patterning (see Fig. 15 and paragraph 0052) the first ILD layer 613 (Fig. 15) to form a plurality of first openings (opening between 613 in Fig. 15; and see “openings” in paragraph 0052) exposing the transmitter ground structure (6041 and 609 contacting 6041 in Fig. 15) and the receiver ground structure (604 and 609 contacting 604 in Fig. 15) but fails to disclose patterning the first ILD layer to form a plurality of first openings exposing the transmitter ground structure and the receiver ground structure through the molding layer. Additionally, the prior art does not teach or suggest a method of forming a semiconductor structure, comprising: patterning the first ILD layer to form a plurality of first openings exposing the transmitter ground structure and the receiver ground structure through the molding layer in combination with other elements of claim 1.
In addition, a closest prior art, Jou et al. (US 2016/0147088), discloses forming a first dielectric waveguide 614 (Fig. 16, paragraph 0055) and forming a second dielectric waveguide 617 (Fig. 23, paragraph 0066) but fails to disclose the first dielectric waveguide comprising a first thickness; and the second dielectric waveguide comprising a second thickness different from the first thickness. Additionally, the prior art does not teach or suggest a method of forming a semiconductor structure, comprising: the first dielectric waveguide comprising a first thickness; and the second dielectric waveguide comprising a second thickness different from the first thickness in combination with other elements of claim 11.

A closest prior art, Jou et al. (US 2016/0147088), discloses a method of forming a semiconductor structure, comprising: providing a first inter-level dielectric (ILD) layer 613 (Fig. 13, paragraph 0053) overlying a molding layer (612, 604, 6041 and 609 in Fig. 13), the molding layer (612, 604, 6041 and 609 in Fig. 13) comprising a transmitter ground structure (6041 and 609 contacting 6041 in Fig. 13, paragraph 0040) and a receiver ground structure (604 and 609 contacting 604 in Fig. 13, paragraph 0040); patterning (see Fig. 15 and paragraph 0052) the first ILD layer 613 (Fig. 15) to form a plurality of first openings (opening between 613 in Fig. 15; and see “openings” in paragraph 0052) exposing the transmitter ground structure (6041 and 609 contacting 6041 in Fig. 15) and the receiver ground structure (604 and 609 contacting 604 in Fig. 15);forming a first lower transmitter electrode 106 (Fig. 15, paragraph 0054) and a first lower receiver electrode 110 (Fig. 15, paragraph 0054) by depositing a first metal material (106 and 110 in Fig. 15) within the plurality of first openings (opening between 613 in Fig. 15), the first lower transmitter electrode 106 (Fig. 15) and the first lower receiver electrode 110 (Fig. 15) being respectively coupled to the transmitter ground structure (6041 and 609 contacting 6041 in Fig. 15) and the receiver ground structure (604 and 609 contacting 604 in Fig. 15); forming a first dielectric waveguide 614 (Fig. 16, paragraph 0055) overlying the first ILD layer 613 (Fig. 16), the first lower transmitter electrode 106 (Fig. 16) and the first lower receiver electrode 110 (Fig. 16); depositing a second ILD layer 616 (Fig. 21, paragraph 0064) overlying the first dielectric waveguide 614 (Fig. 21) and forming a plurality of second openings (opening between 616 in Fig. 21) in the second ILD layer 616 (Fig. 21); forming a second lower transmitter electrode (leftmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) and a second lower receiver electrode (rightmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) over the second ILD layer 616 (Fig. 21) by depositing a second metal material within the plurality of second openings (opening between 616 in Fig. 21), the second lower transmitter electrode (leftmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) and the second lower receiver electrode (rightmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) being respectively coupled to the transmitter ground structure (6041 and 609 contacting 6041 in Fig. 21) and the receiver ground structure (604 and 609 contacting 604 in Fig. 21); and forming a second dielectric waveguide 617 (Fig. 23, paragraph 0066) overlying the second ILD layer 616 (Fig. 22), the second lower transmitter electrode (leftmost conductive features formed over 616 in Fig. 22; and see “conductive features” in paragraph 0064) and the second lower receiver electrode (rightmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) but fails to teach patterning the first ILD layer to form a plurality of first openings exposing the transmitter ground structure and the receiver ground structure through the molding layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-10 depend on claim 1.
In addition, a closest prior art, Jou et al. (US 2016/0147088), discloses a method of forming a semiconductor structure, comprising: depositing a first inter-level dielectric (ILD) layer 612 (Fig. 13, paragraph 0048) overlying a semiconductor die 611A (Fig. 13, paragraph 0047); forming a first lower transmitter electrode 106 (Fig. 15, paragraph 0054) and a first lower receiver electrode 110 (Fig. 15, paragraph 0054) over the first ILD layer 612 (Fig. 13); forming a first dielectric waveguide 614 (Fig. 16, paragraph 0055) overlying the first ILD layer 612 (Fig. 16), the first lower transmitter electrode 116 (Fig. 15) and the first lower receiver electrode 110 (Fig. 15); depositing a second ILD layer 616 (Fig. 21, paragraph 0064) overlying the first dielectric waveguide 614 (Fig. 16); forming a second lower transmitter electrode (leftmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) and a second lower receiver electrode (rightmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) over the second ILD layer 616 (Fig. 21); and forming a second dielectric waveguide 617 (Fig. 23, paragraph 0066) overlying the second ILD layer 616 (Fig. 21), the second lower transmitter electrode (leftmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) and the second lower receiver electrode (rightmost conductive features formed over 616 in Fig. 21; and see “conductive features” in paragraph 0064) but fails to teach the first dielectric waveguide comprising a first thickness; and the second dielectric waveguide comprising a second thickness different from the first thickness as the context of claim 11. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 12-16 depend on claim 11.

3. 	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 18 would be allowable because a closest prior art, Jou et al. (US 2016/0147088), discloses a first dielectric waveguide 614 (Fig. 18, paragraph 0060) and a second dielectric waveguide 616 (Fig. 21 , paragraph 0064) but fails to disclose an electromagnetic signal guided by the first dielectric waveguide is different in frequency from an electromagnetic signal guided by the second dielectric waveguide. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor structure, comprising: an electromagnetic signal guided by the first dielectric waveguide is different in frequency from an electromagnetic signal guided by the second dielectric waveguide in combination with other elements of the base claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813